                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  CHATTANOOGA DIVISION

  SYLVIA JEAN STEPHENSON,

            Plaintiff,

  v.                                                    CASE NO. 1:17-CV-00194-TRM-SKL

  YRC, INC., D/B/A YRC FREIGHT,

            Defendant.

                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

            The parties to this action, acting through counsel, and pursuant to Federal Rule of Civil

  Procedure 41(a)(1)(A)(ii) hereby stipulate, in consideration of a negotiated settlement executed by

  them, to the Dismissal With Prejudice of this action, including all claims and counterclaims stated

  herein against all parties, with each party to bear its own attorney's fees and costs.

            Dated April 30, 2020.


  SHIVER HAMILTON, LLC

  /s/ Alan J. Hamilton, Admitted pro hac vice
  Alan J. Hamilton, Esq.
  Margaret E. Randels, Esq.
  3490 Piedmont Rd., Ste. 640
  Atlanta, GA 30305
  Telephone: (404) 593-0020
  Fax: (888) 501-9536
  alan@shiverhamilton.com
  maggy@shiverhamilton.com
  Attorneys for Plaintiff




    68451099-1
    7096-0004



Case 1:17-cv-00194-TRM-SKL Document 121 Filed 04/30/20 Page 1 of 3 PageID #: 1759
  HALL BOOTH SMITH, P.C.

  /s/ Byron K. Lindberg_____________
  Byron K. Lindberg, BPR #019822
  Fifth Third Center
  424 Church Street, Suite 2950
  Nashville, TN 37219
  Telephone: (615) 313-9911
  Fax: (615) 313-8008
  BLindberg@hallboothsmith.com

  Attorneys for Defendant YRC, Inc.
  d/b/a YRC Freight




    68451099-1
    7096-0004

                                      2
Case 1:17-cv-00194-TRM-SKL Document 121 Filed 04/30/20 Page 2 of 3 PageID #: 1760
                           IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                  CHATTANOOGA DIVISION

  SYLVIA JEAN STEPHENSON,

            Plaintiff,

  v.                                                   CASE NO. 1:17-CV-00194-TRM-SKL

  YRC, INC., D/B/A YRC FREIGHT,

            Defendant.

                                       ORDER OF DISMISSAL

            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure

  41(a)(1)(A)(ii), IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED

  WITH PREJUDICE as to all claims, causes of action, and parties, with each party bearing that

  party’s own attorney’s fees and costs. The Clerk is directed to close the file.

            Entered this ___ day of ______, 2020.



                                                          _________________________________
                                                          TRAVIS R. McDONOUGH
                                                          UNITED STATES DISTRICT JUDGE




    68451099-1
    7096-0004



Case 1:17-cv-00194-TRM-SKL Document 121 Filed 04/30/20 Page 3 of 3 PageID #: 1761
